15-3807-cr (L)
     United States v. Laurent

 1                           UNITED STATES COURT OF APPEALS
 2                               FOR THE SECOND CIRCUIT
 3
 4                                         August Term, 2017
 5
 6                   (Argued: May 2, 2018                  Decided: April 26, 2022)
 7
 8                   Docket Nos. 15-3807-cr (L), 15-3848-cr, 16-1794-cr (Con)
 9
10
11                             _____________________________________
12
13                                    UNITED STATES OF AMERICA,
14
15                                               Appellee,
16
17                                                   v.
18
19                     JAMAL LAURENT, also known as Tails, TREVELLE
20                   MERRITT, also known as Tiger, YASSER ASHBURN, also
21                known as Indio, also known as Swerve, also known as Supa
22                        Swerve 6, also known as Yassen Ashburn
23                                   Defendants-Appellants,
24
25                    RICKY HOLLENQUEST, also known as Dancer, DEVON
26                   RODNEY, also known as D-Bloc, HAILE CUMMINGS, also
27                      known as Ruger, also known as Rugan, GERALDO
28                   ELAINOR, also known as Gunny, also known as Geraldo
29                   Casimir, DANIEL HARRISON, also known as Bones, RALIK
30                    ODOM, also known as Ra-Ra, also known as Rahleek
31                                          Odom.
32                                       Defendants. *
33                             _____________________________________
34



     *   The Clerk of Court is respectfully directed to amend the caption as set forth above.
     15-3807-cr (L)
     United States v. Laurent

 1   Before:
 2
 3                              LEVAL and LYNCH, Circuit Judges. †
 4
 5          Yasser Ashburn, Jamal Laurent, and Trevelle Merritt appeal from
 6   judgments of the United States District Court for the Eastern District of New
 7   York (Nicholas G. Garaufis, J.) convicting them of crimes arising from their
 8   participation in a street gang known as the Six Tre Outlaw Gangsta Disciples
 9   Folk Nation. All three were convicted of violating the Racketeer-Influenced
10   and Corrupt Organizations Act (“RICO”) (Count One), of conspiring to
11   violate RICO (Count Two), and of unlawful use of firearms “during and in
12   relation to a crime of violence . . . .” in violation of 18 U.S.C. § 924(c) (Count
13   Three). In addition, Ashburn was convicted of murder in aid of racketeering
14   (Count Four), Laurent was convicted of assault with a dangerous weapon in
15   aid of racketeering (Count Six) as well as additional violations of § 924(c)
16   (Counts Seven and Ten), and both Laurent and Merritt were convicted of
17   Hobbs Act robbery conspiracy and attempted Hobbs Act robbery conspiracy
18   (Counts Eight, Nine, Eleven, and Twelve). While this appeal was pending,
19   this Court concluded that RICO conspiracy could not be a crime of violence
20   for purposes of § 924(c). United States v. Capers, 20 F.4th 105, 118-19 (2d Cir.
21   2021). We VACATE Merritt’s Count Three conviction, because we cannot be
22   confident that the jury’s § 924(c) conviction rested on a valid predicate. We
23   REVERSE Laurent’s Count Ten conviction with prejudice, because Hobbs Act
24   robbery conspiracy cannot be a crime of violence under § 924(c). See United
25   States v. Barrett, 937 F.3d 126, 130 (2d Cir. 2019). We reject Defendants’ other
26   challenges and otherwise AFFIRM the judgments in all respects.
27
28
29
30                                               BRUCE R. BRYAN, Bryan Law Firm,
31                                               Syracuse, NY, for Defendant-Appellant
32                                               Jamal Laurent.
33
34                                               ROBERT ROSENTHAL, New York, NY, for
35                                               Defendant-Appellant Trevelle Merritt.
36



     †Judge Christopher F. Droney, originally a member of this panel, retired on January 2, 2020.
     This appeal has been decided by the two remaining members of the panel, who are in
     agreement. See 28 U.S.C. § 46(d); 2d Cir. IOP E(b); United States v. Desimone, 140 F.3d 457,
     458-59 (2d Cir. 1998).
                                                  2
     15-3807-cr (L)
     United States v. Laurent

 1                                                RANDA D. MAHER, Law Office of Randa
 2                                                D. Maher, New York, NY, for Jamal
 3                                                Ashburn.
 4
 5                                                MARGARET LEE, Assistant United States
 6                                                Attorney, (Emily Burger, M. Kristin
 7                                                Mace, Assistant United States
 8                                                Attorneys, on the brief) for Richard P.
 9                                                Donoghue, United States Attorney for
10                                                the Eastern District of New York,
11                                                Brooklyn, NY, for Appellee.
12
13   LEVAL, Circuit Judge:

14          Yasser Ashburn, Jamal Laurent, and Trevelle Merritt (together,

15   “Defendants”) appeal from judgments of the United States District Court for

16   the Eastern District of New York (Nicholas G. Garaufis, J.) convicting them of

17   crimes arising from their participation in a violent Brooklyn street gang

18   known as the Six Tre Outlaw Gangsta Disciples Folk Nation (“Six Tre” or the

19   “Gang”). 3 Defendants were convicted, in various combinations, on twelve

20   counts, including violation of the Racketeer Influenced and Corrupt

21   Organizations Act (“RICO”), 18 U.S.C. § 1962(c); conspiracy to violate RICO;

22   murder in aid of racketeering; firearms offenses; and related crimes. On




     3Decision of this case was delayed by the panel’s need to await its turn in a queue of cases
     pending in this Circuit resolving questions arising from the Supreme Court’s ruling in
     United States v. Davis, 139 S. Ct. 2319, 2324 (2019), interpreting “crime of violence.”
                                                   3
     15-3807-cr (L)
     United States v. Laurent

 1   appeal, Defendants contend, among other arguments, that the evidence was

 2   insufficient to sustain their convictions; and that certain of the offenses of

 3   conviction do not qualify as predicate “crimes of violence” under 18 U.S.C.

 4   § 924(c). Ashburn also challenges the reasonableness of his life sentence.

 5                                   BACKGROUND

 6          The Six Tre gang committed robberies, murders, and other acts of

 7   violence. Members would typically join the Gang as “foot soldiers” and

 8   advance their status by contributing financially or committing acts of

 9   violence. At times, the Six Tre gang would go to war with rival gangs.

10   Members were expected to demonstrate their loyalty to the Six Tre and

11   uphold its honor by killing and committing other acts of violence against

12   members of rival gangs.

13          At the times relevant to this appeal, Defendant Ashburn was the

14   Gang’s primary leader, sometimes referred to as the “Big Homie.” Defendants

15   Laurent and Merritt were foot soldiers.

16          Defendants were charged in a fourteen-count superseding indictment

17   (the “Indictment”) with crimes committed from 2008 through 2011. Following

18   a five-week jury trial involving testimony of more than 35 witnesses


                                              4
    15-3807-cr (L)
    United States v. Laurent

1   (including three cooperating defendant-witnesses), the jury found the

2   Defendants guilty on twelve of the fourteen counts. All three were convicted

3   on Count One (the “substantive RICO” count) of racketeering in violation of

4   18 U.S.C. § 1962(c); on Count Two (the “RICO conspiracy” count) of

5   racketeering conspiracy in violation of 18 U.S.C. § 1962(d); and on Count

6   Three of unlawful use of firearms “during and in relation to a crime of

7   violence or drug trafficking crime” in violation of 18 U.S.C. § 924(c). The

8   complete list of counts of conviction is shown in the table below:

            Defendant                    Offense                    Count
     Ashburn, Laurent, &        Racketeering, 18 U.S.C.
                                                           1
     Merritt                    § 1962(c)
                                Racketeering
     Ashburn, Laurent, &
                                conspiracy, 18 U.S.C.      2
     Merritt
                                § 1962(d)
                                Unlawful use of
     Ashburn, Laurent, &
                                firearms, 18 U.S.C         3
     Merritt
                                § 924(c)
                                Murder in aid of
     Ashburn                    racketeering, 18 U.S.C.    4
                                § 1959(a)(1)
                                Murder in aid of
     Laurent                    racketeering, 18 U.S.C.    5
                                § 1959(a)(1)
                                Assault with a
                                dangerous weapon in
     Laurent                                               6
                                aid of racketeering, 18
                                U.S.C. § 1959(a)(3)


                                            5
     15-3807-cr (L)
     United States v. Laurent

                                 Unlawful use of
      Laurent                    firearms, 18 U.S.C        7 & 10
                                 § 924(c)
                                 Hobbs Act robbery
                                 conspiracy and
      Laurent                    attempted Hobbs Act       8&9
                                 robbery conspiracy, 18
                                 U.S.C. § 1951(a)
                                 Hobbs Act robbery
                                 conspiracy and
      Merritt                    attempted Hobbs Act       11 & 12
                                 robbery conspiracy, 18
                                 U.S.C. § 1951(a)
 1

 2          Each defendant was sentenced to prison terms as follows:

 3          For Ashburn, life in prison on Counts One and Two, concurrently; life

 4   in prison on Count Four, consecutive to Counts One and Two; and 10 years in

 5   prison on Count 3, consecutive to the other terms.

 6          For Laurent, life in prison on Counts One and Two, concurrently; life in

 7   prison on Count Three, consecutive to all other counts; life in prison on Count

 8   Seven, consecutive to all other counts; 20 years on Counts Six and Eight,

 9   concurrent with each other and with Counts One and Two; life in prison on

10   Count Ten, consecutive to all other counts; and life in prison on Count Five,

11   consecutive to all other counts.




                                            6
     15-3807-cr (L)
     United States v. Laurent

 1          For Merritt, 30 years on Counts One and Two, concurrently; 20 years on

 2   Counts Eleven and Twelve concurrently with each other and with Counts

 3   One and Two, and 10 years on Count Three, consecutive to all other counts.

 4                                     DISCUSSION

 5   I.     Sufficiency of Evidence

 6          We turn first to the Defendants’ claims of insufficiency of evidence. Our

 7   review is de novo, in that we do not defer to the District Court’s determination

 8   as to evidence sufficiency. United States v. Guadagna, 183 F.3d 122, 129 (2d Cir.

 9   1999). However, in conducting our own review of the trial record, we “view

10   the evidence in the light most favorable to the government, crediting every

11   inference that could have been [reasonably] drawn in the government’s favor,

12   and deferring to the jury’s assessment of witness credibility and its

13   assessment of the weight of the evidence,” United States v. Coplan, 703 F.3d 46,

14   62 (2d Cir. 2012); see also United States v. Landesman, 17 F.4th 298, 320 (2d Cir.

15   2021) (“The jury’s inferences . . . must be reasonable.”). “[W]e will uphold the

16   judgments of conviction if ‘any rational trier of fact could have found the

17   essential elements of the crime beyond a reasonable doubt.’” Coplan, 703 F.3d

18   at 62 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).


                                              7
     15-3807-cr (L)
     United States v. Laurent

 1          All three Defendants contend the trial evidence was insufficient to

 2   convict them on the Count One charge of racketeering in violation of RICO,

 3   18 U.S.C. § 1962(c), and the Count Two charge of RICO conspiracy in

 4   violation of 18 U.S.C. § 1962(d). Ashburn and Laurent also challenge the

 5   sufficiency of the evidence supporting their convictions for murder in aid of

 6   racketeering in violation of 18 U.S.C. § 1959(a)(l) (Counts Four and Five

 7   respectively).

 8          To prove a substantive RICO violation, as charged in Count One, the

 9   government must show, inter alia, that a defendant participated in the

10   conduct of the affairs of an enterprise “through a pattern of racketeering

11   activity.” 18 U.S.C. § 1962(c). To show such a pattern, the government must

12   prove at least two predicate racketeering acts that “amount to or pose a threat

13   of continued criminal activity,” and are “related.” H.J. Inc. v. Nw. Bell Tel. Co.,

14   492 U.S. 229, 239 (1989). The predicate racketeering acts must be related both

15   “to each other (‘horizontal’ relatedness), and . . . to the enterprise (‘vertical’

16   relatedness),” United States v. Vernace, 811 F.3d 609, 615 (2d Cir. 2016) (quoting

17   United States v. Minicone, 960 F.2d 1099, 1106 (2d Cir. 1992)). The relatedness

18   of predicate acts may be shown by evidence that the acts have “the same or


                                               8
     15-3807-cr (L)
     United States v. Laurent

 1   similar purposes, results, participants, victims, or methods of commission, or

 2   otherwise are interrelated by distinguishing characteristics and are not

 3   isolated events.” United States v. Payne, 591 F.3d 46, 64 (2d Cir. 2010) (quoting

 4   H. J. Inc., 492 U.S. at 240) (internal alterations omitted). “‘[T]he same or similar

 5   proof that establishes vertical relatedness’ may also establish horizontal

 6   relatedness, because ‘the requirements of horizontal relatedness can be

 7   established by linking each predicate act to the enterprise.’” Vernace, 811 F.3d

 8   at 616 (quoting United States v. Daidone, 471 F.3d 371, 375 (2d Cir. 2006) (per

 9   curiam) (alterations adopted).

10          The RICO conspiracy statute charged in Count Two, 18 U.S.C.

11   § 1962(d), provides, simply, that “[i]t shall be unlawful for any person to

12   conspire to violate any of the provisions of subsection (a), (b), or (c) of this

13   section.” To be guilty of such a conspiracy, one must agree with others to

14   participate in the conduct of the affairs of the enterprise and agree that the

15   conduct of the affairs of the enterprise will include the predicate racketeering

16   acts alleged. United States v. Basciano, 599 F.3d 184, 199 (2d Cir. 2010). The

17   RICO conspiracy provision is broader than the general conspiracy provision




                                              9
     15-3807-cr (L)
     United States v. Laurent

 1   applicable to federal crimes, 18 U.S.C. § 371, as it does not require the

 2   commission of an overt act. See Salinas v. United States, 522 U.S. 52, 63 (1997).

 3          To prove murder in aid of racketeering, as charged in Counts Four and

 4   Five, the government must show that a defendant committed murder “for the

 5   purpose of gaining entrance to or maintaining or increasing position” in the

 6   racketeering enterprise. 18 U.S.C. § 1959(a)(l). That intent requirement can be

 7   proven by a showing “that the defendant committed his violent crime

 8   because he knew it was expected of him by reason of his membership in the

 9   enterprise or that he committed it in furtherance of that membership.” United

10   States v. Pimentel, 346 F.3d 285, 296 (2d Cir. 2003) (internal quotation marks

11   omitted).

12          Laurent and Ashburn were also charged with murder in aid of

13   racketeering based on the conduct underlying two of the alleged Racketeering

14   Acts. All three Defendants contend that there was insufficient evidence to

15   prove several of the underlying Racketeering Acts; Laurent and Ashburn

16   additionally contend that there was insufficient evidence to show murder in

17   aid of racketeering.

18          We address their challenges in turn.


                                             10
     15-3807-cr (L)
     United States v. Laurent

 1           A.    Laurent

 2           Laurent’s substantive RICO conviction charged in Count One was

 3   based on eight predicate Racketeering Acts. Laurent first contends that there

 4   was insufficient evidence to prove that Racketeering Acts Five, Six, Eight, and

 5   Nine (charging Hobbs Act robbery, Hobbs Act robbery conspiracy, and state

 6   law robbery) were “vertically” related to the enterprise. Those Racketeering

 7   Acts are Laurent’s thefts from individuals he sought out through internet

 8   marketplace websites on several occasions between June 2010 and October

 9   2010.

10           The evidence at trial showed that, in the late spring or early summer of

11   2010, shortly after he became a Six Tre member, Laurent asked an

12   acquaintance, Keegan Estrada (who was not a Six Tre member), to participate

13   with him in a robbery scheme. Estrada testified that on five occasions he and

14   Laurent targeted persons who were using internet communications to solicit

15   purchasers or sellers of cell phones (or other such goods), lured them to a

16   meeting place, and robbed them using knives or guns (or attempted to do so).

17   On one occasion, another Six Tre member, Ricky Hollenquest, assisted

18   Estrada and Laurent in the robbery. Hollenquest continued to work with


                                             11
     15-3807-cr (L)
     United States v. Laurent

 1   Estrada to commit additional such robberies after Laurent ceased

 2   participating in the scheme.

 3          The evidence showed that at least two other Six Tre members, on

 4   multiple occasions, committed or attempted to commit similarly staged

 5   armed robberies of cell phones. Relatedness was further supported by

 6   evidence that Six Tre members advanced their standing in the Gang through

 7   committing acts of violence and making money for the Gang. We conclude

 8   that the evidence of motive, participation of multiple gang members, and

 9   similarities between these robberies and those committed by other similarly

10   situated gang members, although not overwhelming, was sufficient to

11   support the inference that Laurent’s robberies were a Gang-related activity.

12   See Payne, 591 F.3d at 64. We recognize that Estrada was not a Gang member

13   and testified that he had no information leading him to believe that the

14   robberies were connected to the Gang. Nonetheless, while those facts might

15   have persuaded jurors to find otherwise, they do not render the evidence

16   supporting relatedness legally insufficient to prove such a connection.

17          In a pro se supplemental brief Laurent argues that Racketeering Act

18   Four — his murder of Brent Duncan — was “purely personal” and not related


                                           12
     15-3807-cr (L)
     United States v. Laurent

 1   to the activities of the Gang. Laurent Supp. Pro Se Br. 3. In his counseled brief

 2   he similarly challenges the sufficiency of the evidence supporting his

 3   conviction on Count Five for the same murder in aid of Racketeering. Laurent

 4   does not dispute the sufficiency of the evidence to prove that he killed

 5   Duncan. His argument is rather that the evidence was insufficient to support

 6   the inference that the Gang authorized the killing or had advance knowledge

 7   of the plan to commit it, or that the killing was committed with the purpose of

 8   maintaining or increasing Laurent’s status in the Six Tre. These arguments are

 9   not persuasive.

10          Testimony of cooperating witnesses showed that Laurent believed that

11   Duncan was a member of the rival Crips gang and, there was ample evidence

12   showing that violence by Laurent against Crips members was related to his

13   membership in the Six Tre. Laurent was a former Crips member who left the

14   Crips to join the Six Tre in the spring of 2010, causing the outbreak of a “little

15   war” between the rival gangs. Merritt App’x at 1066–67. Laurent shot and

16   killed Duncan following a fight. He then bragged to a Six Tre member about

17   the killing. Id. at 1268. On another occasion, Laurent said to Six Tre members

18   that “[a]ll Crips must die.” Id. at 1264.


                                                 13
     15-3807-cr (L)
     United States v. Laurent

 1          There was also evidence that Laurent attempted multiple murders of

 2   other members of the rival Crips gang. That evidence was consistent with

 3   testimony that Six Tre members considered it their duty to commit violence,

 4   including murder, against rival gang members. Such evidence supported the

 5   conclusion that violent acts against Crips were “expected of him by reason of

 6   his membership in the enterprise or . . . committed . . . in furtherance of that

 7   membership,” — as is necessary to support Laurent’s conviction on the Count

 8   Five charge of murder in aid of racketeering. Pimentel, 346 F.3d at 296

 9   (citations omitted). Taken together, the cited evidence was sufficient to permit

10   a reasonable jury to find that the killing of Duncan was “related” to the Six

11   Tre enterprise, Payne, 591 F.3d at 64, and was committed “in aid of

12   racketeering,” Pimentel, 346 F.3d at 296. Furthermore, in view of the evidence

13   that Six Tre members increased their standing in the Gang through acts of

14   violence and that other Six Tre members also sought to kill Crips, the absence

15   of evidence that Six Tre members authorized or even knew about Laurent’s

16   intention to kill Duncan before he did so is not inconsistent with a conclusion

17   that the killing was related to and motivated by Laurent’s Six Tre

18   membership.


                                             14
     15-3807-cr (L)
     United States v. Laurent

 1          With respect to his conviction on Count Two for RICO conspiracy,

 2   Laurent makes the same insufficiency of evidence arguments that he asserts

 3   against his substantive RICO conviction under Count One, and accordingly

 4   we reject his arguments for the same reasons. We affirm Laurent’s convictions

 5   on Counts One, Two, and Five.

 6          B.     Merritt

 7          With respect to Merritt’s Count One substantive RICO conviction,

 8   Merritt challenges the sufficiency of the evidence to support the four alleged

 9   predicate Racketeering Acts: Racketeering Acts One, Ten, Eleven, and Twelve.

10          We discuss first Racketeering Acts Ten, Eleven, and Twelve, which

11   charged separate acts of state law robbery, robbery conspiracy, attempted

12   robbery, and felony murder (of Dasta James), which arose out of a planned

13   robbery. With respect to these, making arguments similar to Laurent’s

14   arguments reviewed above, Merritt challenges the sufficiency of the evidence

15   supporting their relatedness to the Six Tre. He contends that these “were

16   quintessential street crimes of opportunity,” unrelated to his membership in

17   the Gang or to a pattern of racketeering activity. Merritt Br. 22. We reject his

18   argument.


                                             15
     15-3807-cr (L)
     United States v. Laurent

 1           Merritt’s robberies charged in Acts Ten and Eleven involved threats of

 2   violence to steal cell phones and other personal property from two

 3   individuals on a street close to the Ebbets Field housing complex (“Ebbets

 4   Field”). As discussed above in connection with Laurent, there was parallel

 5   evidence showing that other Six Tre members committed multiple similarly

 6   orchestrated robberies of cell phones, and that such robberies were among the

 7   ways that Six Tre members increased their reputation and status within the

 8   Gang.

 9           Act Twelve involved a meeting set up by Merritt with Dasta James at

10   James’s apartment in Ebbets Field ostensibly to purchase marijuana. Before

11   the meeting, Merritt met with another individual, who told Merritt that he

12   planned to use the meeting to rob James. 4 During the meeting, James was shot

13   and killed, and video surveillance showed Merritt fleeing the apartment.

14   Following his arrest, Merritt told a police officer that the other individual was

15   the shooter. Because Six Tre foot soldiers would commit such robberies and

16   killings to increase their personal status within the Gang and the Gang’s




     4The “other individual” named in the record was in fact Laurent. In order to comply with
     Bruton v. United States, 391 U.S. 123 (1968), the evidence presented to the jury did not name
     Laurent. Laurent’s Bruton claim is discussed below.
                                                   16
     15-3807-cr (L)
     United States v. Laurent

 1   status vis-à-vis other gangs and because there were multiple instances of Six

 2   Tre members using an appointment to buy or sell property as a set-up for a

 3   violent robbery, a juror could reasonably conclude that Merritt ‘s

 4   participation was related to his membership in the Six Tre.

 5          Racketeering Act One under Count One alleged a conspiracy to kill

 6   members of the Crips gang. Merritt contends that evidence was insufficient to

 7   show that he joined in such a conspiracy. He contends that the government

 8   impermissibly relies on a presumption that membership in the Six Tre

 9   necessarily indicated a commitment to murder Crips. His characterization of

10   the government’s evidence is, however, inaccurate.

11          The evidence showed that in August 2008, Duls, a high-ranking Six Tre

12   member, reported to members of the Gang that he was robbed by a member

13   of the Crips. That day, Merritt, together with other Six Tre members including

14   Duls, went into Crip territory planning to commit “violence” against Crips.

15   Merritt App’x at 683. While Merritt eventually left after the group failed to

16   find any Crips, later that night, Duls found and killed the Crips member who

17   he believed had robbed him. The government did not rely on a presumption

18   based on mere membership in the Six Tre. The evidence explicitly showed


                                            17
     15-3807-cr (L)
     United States v. Laurent

 1   that Merritt was part of a group of seven Six Tre members who went out on

 2   an expedition to find Crips and do violence against them to avenge the

 3   robbery by a Crips member of a Six Tre member, which ultimately resulted in

 4   the killing of a Crip.

 5          Merritt’s challenge to the sufficiency of the evidence to support his

 6   conviction on Count One fails. His challenge to the sufficiency of the evidence

 7   supporting his RICO conspiracy conviction (Count Two) relies on the same

 8   arguments and therefore also fails.

 9          C.     Ashburn

10          Ashburn likewise challenges the sufficiency of the evidence to support

11   his substantive RICO conviction (Count One) and his conviction for RICO

12   conspiracy (Count Two). Both charges were predicated on Racketeering Acts

13   One and Two, which alleged conspiracy to murder Crips and the murder of

14   Courtney Robinson. He contends, inter alia, that the evidence was insufficient

15   to support either of those predicate racketeering acts.

16                 1.  Count One - Predicate Act One: Six Tre Conspiracy to
17                 Murder Crips.

18          We address first the substantive RICO charge (Count One) and

19   predicate Racketeering Act One, alleging that Ashburn conspired with other


                                            18
     15-3807-cr (L)
     United States v. Laurent

 1   Six Tre members to kill Crips. Although there is no evidence that Ashburn

 2   personally participated in the murder of Crips or in conversations explicitly

 3   about killing Crips, we find the evidence sufficient to support the jury’s

 4   finding that he agreed with other Six Tre members that Gang members would

 5   kill Crips. The essential pieces of evidence supporting that conclusion are as

 6   follows.

 7              • Ashburn was the principal boss of the Six Tre gang, known as the

 8                 “Big Homie.” As such, he was at the top of the Six Tre chain of

 9                 command.

10              • It was part of the understanding within the gang that the Big

11                 Homie “need[ed] to know what’s going on, the ins and outs of

12                 situations.” Merritt App’x at 604.

13              • Ashburn led Six Tre initiates in a loyalty pledge. Six Tre member

14                 Kevin Bell, one of the initiates who recited the pledge, testified

15                 that the duties of members included “everything up to killing”

16                 rivals of the Six Tre and that members would increase their status

17                 within the Six Tre by doing violence against those rivals. Merritt

18                 App’x at 662-63 According to Bell, “if one of [the Six Tre]


                                             19
     15-3807-cr (L)
     United States v. Laurent

 1                 members had a rival, that was my rival as well” and members

 2                 agreed to do “[e]verything up to killing” rivals. Merritt App’x at

 3                 663.

 4              • When Duls, a Six Tre member, was robbed in 2008 by a Crip,

 5                 numerous members of the Six Tre went out with Duls into Crip

 6                 territory to do violence against Crips, resulting in the killing by

 7                 Duls of the Crip who had robbed him. Bell testified that the

 8                 rivalry with the Crips continued beyond the Duls event.

 9              • On another occasion, D-Bloc, another Six Tre leader, told

10                 members to go to Franklin Avenue to fight with Crips.

11              • In 2010, “a little war” broke out between the Six Tre and the

12                 Crips as the result of Laurent abandoning his Crips membership

13                 to join the Six Tre. Merritt App’x at 1066. Multiple Six Tre

14                 members participated in attempts (some successful) to kill Crips.

15              • On another occasion that was testified to by Keegan Estrada, an

16                 associate of Six Tre members Laurent and Hollenquest, Laurent

17                 learned that a Crips leader called BonTon had attempted to shoot

18                 Hollenquest. Laurent declared, “All Crips must die,” and that


                                              20
     15-3807-cr (L)
     United States v. Laurent

 1                 “they’re going to shoot on sight at any Crip member.” Laurent

 2                 App’x at 450.

 3              • When a fight broke out at a party between Dewan, a Six Tre

 4                 affiliate who soon thereafter became a member, and Omar, who

 5                 was not affiliated with the Six Tre, Ashburn himself, along with

 6                 numerous Six Tre members, joined in the fight, beating, kicking,

 7                 and stomping Omar. Ashburn then, accompanied by other Six

 8                 Tre members, fetched a gun from a Six Tre hiding place and

 9                 killed Omar’s uncle, Courtney Robinson, who had entered the

10                 fight to protect Omar, with a shot fired at point blank range.

11              • On another occasion, Ashburn gave express approval for the

12                 murder of a member of the rival Bloods gang.

13          We conclude that the evidence was sufficient to support the jury’s

14   finding that it was the understanding of the Six Tre conspiracy in which

15   Ashburn joined that members of the Six Tre enterprise would kill Crips if and

16   when the Crips became hostile rivals of the Six Tre gang. The evidence

17   supports the inference that Ashburn was aware of and supported the Six Tre

18   credo that members should inflict violence on and kill members of rival


                                             21
     15-3807-cr (L)
     United States v. Laurent

 1   gangs. The supporting evidence included Ashburn’s conduct, including his

 2   express authorization of killing a member of a rival gang, and his personal

 3   participation in the killing of one who fought with Six Tre members. The jury

 4   could further infer from the evidence that the Big Homie “need[ed] to know

 5   what’s going on,” that, when lasting hostilities, including plans to murder,

 6   broke out between the Six Tre and the Crips, Ashburn, as the principal leader

 7   of the Gang, was aware of it. In any event, although it is unnecessary to rely

 8   on it, Ashburn’s endorsement of a conspiratorial understanding that Six Tre

 9   members should kill members of rival gangs is sufficient to encompass the

10   application of that principle to the killing of Crips when that gang became a

11   hostile rival. A gang leader who endorses a conspiratorial understanding that

12   members may kill persons in a broad, targeted category should not escape

13   liability for a charged conspiracy with an objective to kill a specifically

14   identified person falling within that broad, targeted category that he agreed

15   to. The illegal objective of the defendant’s agreement encompasses the more

16   detailed specification alleged.




                                             22
     15-3807-cr (L)
     United States v. Laurent

 1                 2.   Count One - Predicate Act Two: The Murder of Courtney
 2                 Robinson

 3          Ashburn also contests the sufficiency of the evidence to support the

 4   jury’s verdict that he committed Racketeering Act Two of Count One, which

 5   charged that he, “acting together with others, with intent to cause the death of

 6   another person, to wit: Courtney Robinson, did cause his death, in violation

 7   of New York Penal Law Sections 125.25(1) and 20.00.”

 8          Robinson was killed on April 20, 2008, at a crowded party attended by

 9   Ashburn and other Six Tre members at Ebbets Field. Two witnesses testified:

10   Corretta Thompson, the owner of the apartment where the party took place,

11   and Kevin Bell, a person who was newly inducted into the Six Tre at the party

12   that evening. Their testimonies established the following.

13          During the party, Ashburn brought a group of new Six Tre inductees

14   into a room in Thompson’s apartment and conducted an induction ceremony

15   in which he administered the oath of admission into the Gang. As part of the

16   ceremony, Ashburn required inductees to pledge loyalty. Bell was led to

17   understand that “if one of [the Six Tre] members had a rival, that was my

18   rival as well” and that in being a member, one agreed to do “[e]verything up

19   to killing” rivals of the Gang. Merritt App’x at 663.


                                            23
     15-3807-cr (L)
     United States v. Laurent

 1          As partially recounted above, later that night, a fight broke out between

 2   Dewan, who was allied with the Six Tre and would become a member a few

 3   months later, and Omar, who was not affiliated with the gang. Six Tre

 4   members, including Ashburn and Bell, joined in the fight against Omar. The

 5   fight moved from the apartment out into the hallway, where Ashburn and

 6   other Six Tre members beat, stomped on, and kicked Omar, who had been

 7   knocked to the ground. Courtney Robinson, who was Omar’s uncle, joined

 8   the fight on Omar’s side, wielding a liquor bottle, trying to hit Omar’s Six Tre

 9   assailants with it. Omar was able to escape back into the apartment.

10          Ashburn, together with other Six Tre members, was seen by Thompson

11   running from the crowd toward a room next to the stairwell and incinerator

12   shaft where, according to Bell, Six Tre members hid weapons. Ashburn was

13   then seen by Bell running back from the stairwell area toward the fight. Bell

14   saw that Ashburn was holding a gun under the sleeve of his hoodie. Moments

15   later, Bell heard a shot fired (without seeing who had fired it) and then saw

16   that Robinson had been shot. There was no evidence of the presence of any

17   other gun than the one Ashburn was carrying as he ran back toward the

18   melee. Cooj, one of the Six Tre members who had run with Ashburn to the


                                            24
     15-3807-cr (L)
     United States v. Laurent

 1   stairwell where the Six Tre kept hidden guns, said on observing Robinson’s

 2   body, “[W]e shoot the wrong somebody.” Merritt App’x at 370. A forensic

 3   pathologist testified that Robinson’s gunshot wound was a contact entrance

 4   wound — meaning that the muzzle of the gun was very close to Robinson’s

 5   skin when it was fired.

 6          Racketeering Act Two alleged a violation by Ashburn of New York

 7   Penal Law Sections 125.25(1) and 20.00. A defendant is guilty of violating

 8   § 125.25(1) when, “[w]ith intent to cause the death of another person, he

 9   causes the death of such person or of a third person.” N.Y.P.L. § 125.25(1).

10          Ashburn argues that the evidence was insufficient to show both that it

11   was he who killed Robinson and that, even assuming he did, he acted with

12   the required state of mind of intent to cause death. He stresses that no one

13   testified to having seen him shoot Robinson. We nonetheless conclude that

14   the jury could reasonably find beyond a reasonable doubt that it was Ashburn

15   who shot Robinson and did so with intent to kill.

16           After fighting with Robinson outside the apartment, Ashburn ran,

17   accompanied by other Six Tre members, to the place where the Six Tre hid

18   guns and then ran back toward the fight carrying a gun moments before the


                                            25
     15-3807-cr (L)
     United States v. Laurent

 1   shot was fired that killed Robinson. The statement of Six Tre member Cooj,

 2   who accompanied Ashburn on the run that “[w]e shoot the wrong

 3   somebody,” appears to acknowledge implicitly that Robinson was killed by a

 4   Six Tre member. Considering the totality of the evidence reviewed above, we

 5   conclude that a jury could reasonably find beyond a reasonable doubt that the

 6   person who fired the shot was the one who had just been involved in the

 7   fight, ran to a place where guns were hidden, and returned to the fight

 8   carrying a gun, which was in his hand seconds before the firing of the shot

 9   that killed Robinson.

10          The evidence also strongly supports the inference of Ashburn’s intent

11   to kill. Moments before the shooting Ashburn had been one of a group of Six

12   Tres fighting with Robinson who had attacked them with a liquor bottle, and

13   Ashburn had run from the fight to a place on the landing where his Gang hid

14   guns and back to the fight, carrying a gun largely hidden under his sleeve.

15   The testimony of the forensic expert established, furthermore, that the fatal

16   shot was fired into Robinson’s back “[w]ith the muzzle of the gun being up

17   very close to the skin at the time that it is fired,” Ashburn App’x at 78,

18   effectively dispelling any realistic possibility that Ashburn used the gun


                                             26
     15-3807-cr (L)
     United States v. Laurent

 1   solely for the purpose of intimidating Robinson or intending to cause only a

 2   minor injury. The inference of Ashburn’s intent to kill was further supported

 3   by the evidence that Six Tre members considered it their duty to kill rivals

 4   and increased their standing in the Gang by doing so.

 5          Finally, Ashburn argues that the government’s evidence should be

 6   discredited because there were inconsistencies between the testimonies of Bell

 7   and Thompson, and Bell’s testimony was internally inconsistent. We reject the

 8   argument. The inconsistencies were minor and inconsequential. 5 They were

 9   not of the sort that suggests that a witness was either fabricating or mistaken

10   as to the main thrust of the testimony. Minor inconsistencies between the

11   observations and recollections of different witnesses testifying honestly are

12   virtually inevitable and do not suggest lack of credibility. In any event,

13   defense counsel strenuously argued to the jury that they should reject the

14   government’s proof on the basis of those inconsistencies and the jury rejected




     5For example, Ashburn notes that Thompson testified that the party where Robinson was
     killed was thrown for Thompson’s niece Melissa on the occasion of Melissa’s birthday, but
     that Bell’s testimony did not mention Melissa. Ashburn also argues that Bell’s testimony
     that Ashburn conducted the Six Tre initiation ceremony himself was inconsistent with his
     testimony that Ashburn had previously lost standing within the Gang when he lost a fight
     to another Six Tre leader — D-Bloc — who attended the initiation ceremony but did not
     speak. But there is nothing literally irreconcilable about these two pieces of testimony.
                                                 27
     15-3807-cr (L)
     United States v. Laurent

 1   that argument. We conclude that Racketeering Act Two as charged against

 2   Ashburn was adequately supported by the evidence.

 3                 3.      Count Two: RICO conspiracy

 4          For similar reasons, we find the evidence sufficient to support

 5   Ashburn’s conviction on the RICO conspiracy count (Count Two). Where, as

 6   here, the RICO enterprise in question already exists so that the conspiracy

 7   does not concern the establishment of a new enterprise, to prove RICO

 8   conspiracy the government must prove that the defendant agreed with others

 9   to participate in the conduct of the affairs of the enterprise and that the affairs

10   of the enterprise would include the acts charged as predicate acts of

11   racketeering. See Basciano, 599 F.3d at 199 (To prove a RICO conspiracy, the

12   government must prove “that a defendant agreed with others (a) to conduct

13   the affairs of an enterprise (b) through a pattern of racketeering.”).

14          The evidence satisfied those requirements. It unquestionably

15   established that Ashburn agreed to participate in the Six Tre gang. He not

16   only agreed to participate in the Six Tre, but he did so as its primary leader

17   during the relevant period, leading new initiates in reciting a pledge of

18   loyalty to the Gang. And the evidence supported the jury’s finding of his



                                             28
     15-3807-cr (L)
     United States v. Laurent

 1   agreement that the conduct of the affairs of the Six Tre encompassed murder

 2   of rival gangs, which would include Crips, and the murder of Courtney

 3   Robinson. The evidence was sufficient to sustain Ashburn’s conviction on

 4   Count Two.

 5                 4.      Count Four: Murder in Aid of Racketeering

 6          Finally, Ashburn challenges his conviction for the murder of Courtney

 7   Robinson, in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(1). 6 To

 8   sustain the conviction, the government needed to prove that Ashburn

 9   intended to and did cause Robinson’s death to “gain[] entrance to or

10   maintain[] or increas[e] position in an enterprise engaged in racketeering

11   activity.” We conclude that the evidence was sufficient.

12          Ashburn contends, first, that there was insufficient evidence to

13   establish that he murdered Robinson in violation of New York Penal Law

14   Sections 125.25(1) and 20.00. However, as has been discussed extensively

15   above, we reject that contention.




     618 U.S.C. § 1959(a)(1) makes it a federal crime, punishable by death or life imprisonment,
     to commit “murder[] . . . in violation of the laws of any State or the United States” where
     such murder is committed “for the purpose of gaining entrance to or maintaining or
     increasing position in an enterprise engaged in racketeering activity.”
                                                  29
     15-3807-cr (L)
     United States v. Laurent

 1          Ashburn also argues that the government failed to establish that the

 2   killing was “for the purpose of gaining entrance to or maintaining or

 3   increasing position in an enterprise engaged in racketeering activity.”

 4   Ashburn contends that the murder “was an unplanned act, stemming from a

 5   personal fight that spun out of control.” Ashburn Br. 33.

 6          His argument is not persuasive. To support a conviction for murder in

 7   aid of racketeering, the government need not “prove that maintaining or

 8   increasing [the defendant’s] position in the RICO enterprise was the

 9   defendant’s sole or principal motive.” United States v. Concepcion, 983 F.2d

10   369, 381 (2d Cir. 1992). It is sufficient for the government to prove that the

11   killing was “expected of [the defendant] by reason of his membership in the

12   enterprise or . . . committed . . . in furtherance of that membership.” Pimentel,

13   346 F.3d at 296. There was substantial evidence that Six Tre members

14   considered it their duty to undertake violence — up to and including murder

15   — against the perceived enemies of the Gang or in defense of Gang members

16   and allies.

17          The fight that resulted in Robinson’s death was shown to be a Six Tre

18   cause. It occurred at a party at which many partiers were Six Tre members


                                             30
     15-3807-cr (L)
     United States v. Laurent

 1   and a Six Tre induction ceremony was conducted. A fight broke out between

 2   Dewan, a Six Tre affiliate, and Omar, who was not connected to the Six Tre.

 3   Robinson, who was Omar’s uncle, joined the fight on Omar’s side wielding a

 4   liquor bottle, and numerous Six Tre members, including Ashburn, the leader

 5   of the Six Tre, joined the fight on their affiliate’s side. Ashburn, accompanied

 6   by several Six Tre members, ran to the place near the stairwell where the Six

 7   Tre kept hidden weapons and returned to the fight with a gun, then shooting

 8   and killing Robinson. The remark of Six Tre member Cooj that “[w]e shot the

 9   wrong somebody,” apparently meant that the “we” who had done the

10   shooting was the Six Tre. Moreover, Bell had testified that sometime before

11   the party, Ashburn had lost a fight to another Six Tre. From this evidence, in

12   ruling on Ashburn’s motion to dismiss, the district court had drawn the

13   inference that the loss had caused Ashburn a loss of status and motivated him

14   to reinforce his status by killing a Six Tre rival. The jury could have drawn

15   the same inference. The evidence that Ashburn’s motive in shooting and

16   killing Robinson derived from the fact that Omar and Robinson were fighting

17   against Six Tre interests, that Ashburn was the leader of the Six Tre who had

18   recently suffered a loss of stature, that Six Tre members have a duty to treat


                                            31
     15-3807-cr (L)
     United States v. Laurent

 1   the rival of one as the rival of all, and that Six Tre members increase their

 2   standing within the enterprise by killing rivals all supports the conclusion

 3   that the killing was done for the purpose of maintaining and increasing

 4   Ashburn’s position in the enterprise.

 5          We do not dispute Ashburn’s contention that the killing was

 6   spontaneous and not previously planned. Those facts, however, are in no way

 7   inconsistent with the jury’s finding that one motive for the killing was to

 8   maintain or increase position within the Six Tre. The evidence strongly

 9   supported the inference that, in the circumstance where Six Tres were

10   engaged in a fight with outsiders, it would have been a dereliction of duty for

11   members (and especially for the leader) to fail to come to their support and

12   vindication. We reject Ashburn’s challenge to his conviction under

13   § 1959(a)(1).

14   II.    Challenges to Convictions for the Use of a Firearm in a Crime of
15          Violence
16          All three defendants challenge convictions imposed under 18 U.S.C.

17   § 924(c) for use of a firearm during and in relation to a crime of violence. All

18   three challenge their Count Three convictions, and Laurent further challenges

19   his convictions on Counts Seven and Ten. As relevant here, § 924(c) prohibits


                                             32
     15-3807-cr (L)
     United States v. Laurent

 1   the use of a firearm “during and in relation to any crime of violence or drug

 2   trafficking crime . . . for which the person may be prosecuted in a court of the

 3   United States.” Id. § 924(c)(l)(A). “Crime of violence” is defined under the

 4   statute “in two subparts—the first known as the elements clause, and the

 5   second the residual clause.” United States v. Davis, 139 S. Ct. 2319, 2324 (2019).

 6   Under the elements clause, also known as the force clause, a crime of violence

 7   is a felony that “has as an element the use, attempted use, or threatened use of

 8   physical force against the person or property of another.” 18 U.S.C.

 9   § 924(c)(3)(A). Under the residual clause, a crime of violence is a felony that

10   “by its nature, involves a substantial risk that physical force against the

11   person or property of another may be used in the course of committing the

12   offense.” Id. § 924(c)(3)(B). As has been extensively recounted elsewhere, in

13   United States v. Davis the Supreme Court held that the residual clause of

14   § 924(c)(3)(B) is unconstitutionally vague. 7 Davis, 139 S. Ct. 2319, 2336 (2019);

15   see also United States v. Capers, 20 F.4th 105, 117 (2d Cir. 2021); United States v.

16   Heyward, 3 F.4th 75, 81 (2d Cir. 2021); United States v. Martinez, 991 F.3d 347,

17   350 (2d Cir. 2021). Thus, to sustain the Defendants’ § 924(c) convictions, we


     7Following the Court’s decision in Davis, we ordered the parties to submit supplemental
     briefing addressing whether, and how, the decision affected this appeal.
                                                 33
     15-3807-cr (L)
     United States v. Laurent

 1   must find that their predicate offenses are crimes of violence under the

 2   elements clause.

 3          In determining whether a predicate offense is a crime of violence under

 4   that clause, we use the “categorical approach,” looking to “the intrinsic nature

 5   of the offense rather than [to] the circumstances of the particular crime.”

 6   United States v. Acosta, 470 F.3d 132, 135 (2d Cir. 2006) (per curiam) (internal

 7   quotation marks omitted). We identify “the minimum criminal conduct

 8   necessary for conviction” to determine whether it requires the use of force. Id.

 9   Under that approach, a reviewing court “cannot go behind the offense as it

10   was charged to reach its own determination as to whether the underlying

11   facts” qualify as a crime of violence. Id. (quoting Ming Lam Sui v. INS, 250 F.3d

12   105, 117–18 (2d Cir. 2001)) (internal alteration omitted). The fact that force or

13   violence was used in the commission of the offense is irrelevant to whether it

14   is deemed a crime of violence for purposes of § 924(c). See Martinez, 991 F.3d

15   at 353 (“[A] crime is covered . . . only if it categorically, that is to say, in every

16   instance by its very definition, involves the use of force.”). 8


     8A § 924(c) conviction can also be “premised on a drug trafficking crime, including
     conspiracies.” Heyward, 3 F.4th at 81. This alternate permissible § 924(c) predicate is not
     relevant here, because Count Three was charged and presented to the jury only on the basis
     of predicate “crimes of violence,” not drug trafficking crimes.
                                                 34
     15-3807-cr (L)
     United States v. Laurent

 1          Where, however, a criminal statute sets forth any element of the offense

 2   in the alternative, such that the minimum elements of conviction can be proven

 3   in discrete ways, 9 some necessarily requiring the use of force and some not,

 4   the statute may be deemed “divisible.” For divisible statutes, the Supreme

 5   Court has approved the use of what courts call the “modified categorical

 6   approach.” See Descamps v. United States, 570 U.S. 254, 257 (2013); Shepard v.

 7   United States, 544 U.S. 13 (2005); Taylor v. United States, 495 U.S. 575 (1990); see

 8   also Martinez, 991 F.3d at 354. “Under the modified categorical approach, a

 9   court looks to the charging instrument or other authoritative documents to

10   determine whether a defendant necessarily was charged with or convicted of a

11   crime involving the use of force under the subsection.” Martinez, 991 F.3d at

12   354.

13          A.   Count Three — Firearms Violation Predicated on Substantive
14          RICO and RICO Conspiracy
15
16          Count Three charged that each of the Defendants “did knowingly and

17   intentionally use and carry one or more firearms during and in relation to one



     9In Martinez, this Court provided a useful example of such a crime: “Suppose the statute
     defined child endangerment as ‘(1) committing aggravated battery against a child less than
     seventeen years old or (2) otherwise knowingly acting in a manner likely to be injurious to
     such a child.’ And suppose that an indictment specifically charged a defendant with
     violating subsection (1) of that statute.” Martinez, 991 F.3d at 354.
                                                  35
     15-3807-cr (L)
     United States v. Laurent

 1   or more crimes of violence, to wit: the crimes charged in Counts One and

 2   Two, and did knowingly and intentionally possess such firearms in

 3   furtherance of said crimes of violence, one or more of which firearms was

 4   brandished and discharged.” Merritt App’x at 193. Again, Counts One and

 5   Two referenced in Count Three charged, respectively, a substantive violation

 6   of RICO, 18 U.S.C. § 1962(c), and a conspiracy to violate RICO, 18 U.S.C.

 7   § 1962(d).

 8          Relying on prior pre-Davis precedent, the trial court assumed that

 9   substantive RICO offenses and a RICO conspiracy offense are both crimes of

10   violence if based on predicate offenses that required use of force. Because the

11   trial court understandably believed that Counts One and Two both could

12   qualify as crimes of violence, it did not instruct the jury to specify, upon

13   finding guilt on Count Three, whether the finding was based on a substantive

14   violation, as charged in Count One, or on a conspiracy, as charged in Count

15   Two. No defendant objected to the court’s presenting Count Three to the jury

16   on that basis. The jury found all three defendants guilty on Count Three

17   without specifying whether the crime of violence on which it relied was the

18   crime charged in Count One, Count Two, or both. We are thus unable to


                                             36
     15-3807-cr (L)
     United States v. Laurent

 1   determine whether the jury’s finding of a crime of violence was predicated on

 2   the substantive RICO offense, the RICO conspiracy, or both.

 3          Since the trial, however, it has been established that a RICO conspiracy

 4   cannot qualify as a crime of violence, even if marked by violence or directed

 5   to violent objectives. This is because the crime of conspiracy is completed

 6   upon mere reaching agreement, so that the crime can be committed without

 7   use of force. Capers, 20 F.4th at 117-18. The government does not contend

 8   otherwise. Accordingly, the crime charged in Count Two was not a crime of

 9   violence, so that the convictions on Count Three cannot stand on the basis of

10   Defendants having used or carried a firearm during and in relation to the

11   conspiracy offense charged in Count Two.

12          The Supreme Court made clear in Yates v. United States, 354 U.S. 298

13   (1957) that a jury verdict constitutes legal error when a jury, having been

14   instructed on two disjunctive theories of culpability, one valid and the other

15   invalid, renders a guilty verdict in circumstances that make it impossible to

16   tell which ground the jury selected. See also Capers, 20 F.4th at 126-28 (vacating

17   a defendant’s § 924(c) conviction based on a Yates error); United States v.

18   Agrawal, 726 F.3d 235, 250 (2d Cir. 2013). Because Count Three allowed the


                                            37
     15-3807-cr (L)
     United States v. Laurent

 1   jury to find the essential element of a crime of violence based on either a

 2   substantive RICO offense or the RICO conspiracy, which cannot constitute a

 3   crime of violence, the entries of the guilty verdicts on Count Three were legal

 4   error.

 5            We have held, however, that such errors of the Yates variety are subject

 6   to harmless error analysis. Furthermore, because the defendants made no

 7   objection at trial to the jury instruction that permitted the jury to convict them

 8   on Count Three based on Count Two, plain error review applies. See United

 9   States v. Eldridge, 2 F.4th 27, 38 (2d Cir. 2021) (“T]his [plain-error] approach to

10   Yates errors applies . . . when there has been instructional error on one or

11   more predicate offenses for a § 924(c) firearms charge.”). Where a jury’s

12   finding of guilt, based on a predicate that cannot lawfully sustain guilt,

13   nonetheless necessarily required that the jury have found facts satisfying the

14   essential elements of guilt on the alternative charged predicate that would

15   sustain a lawful conviction, we have found the error to be harmless. See

16   United States v. Zvi, 168 F.3d 49, 56 (2d Cir. 1999); United States v. Vasquez, 672

17   F. App’x 56, 60-61 (2d Cir. 2016) (summary order). Notwithstanding the error

18   in the Count Three verdict, those convictions can nonetheless be sustained if


                                              38
     15-3807-cr (L)
     United States v. Laurent

 1   the government prevails in showing that the error was harmless or the

 2   defendant fails to show that it met the plain error standard. The two

 3   questions are closely related and turn to some degree on similar factors.

 4          Under plain error review, we consider whether “(1) there is an error; (2)

 5   the error is clear or obvious, rather than subject to reasonable dispute; (3) the

 6   error affected the appellant's substantial rights; and (4) the error seriously

 7   affects the fairness, integrity or public reputation of judicial proceedings.’”

 8   Capers, 20 F.4th at 116 (quoting Martinez, 991 F.3d at 351).

 9          The first two requirements are satisfied in light of our ruling in Capers

10   that a RICO conspiracy is not a crime of violence. Cf. Eldridge, 2 F.4th at 37-38

11   (conviction on § 924(c) count for which Hobbs Act robbery conspiracy was a

12   predicate presented an error that became plain after Davis). As to the third

13   and fourth requirements, “to have impacted [Defendants’] substantial rights

14   and the fairness, integrity or public reputation of the judicial proceedings, the

15   overall effect of the . . . error must have been sufficiently great that there is a

16   reasonable probability that the jury would not have convicted . . . absent the




                                              39
     15-3807-cr (L)
     United States v. Laurent

 1   error.” United States v. Marcus, 628 F.3d 36, 42 (2d Cir. 2010). 10 If we can be

 2   “confident that the jury [would have] convicted” in the absence of the error,

 3   the error does not meet the plain error standard. Capers, 20 F. 4th at 128.

 4          Although a conviction under § 924(c) cannot stand if its requirement of

 5   a crime of violence was met by a conspiracy, such an error does not violate

 6   the defendants’ substantial rights under the plain error standard if the

 7   evidence left no reasonable doubt that the jury would have convicted under a

 8   proper instruction. See, e.g., Eldridge, 2 F.4th at 40 (affirming conviction upon

 9   finding “no doubt that the jury” would have found guilt on proper

10   instructions). Compare Capers, 20 F. 4th at 128 (vacating conviction where “the

11   evidence presented . . . was sufficient to permit a properly instructed jury to

12   convict[,]” but it was nonetheless “impossible to be confident that the jury

13   convicted [the defendant] on an appropriate set of findings.”).




     10Eldridge noted that our Circuit has used “different verbal formulations” in describing the
     standard for whether a defendant’s substantial rights have been affected by an erroneous
     jury instruction under plain-error review, i.e., whether there is a “reasonable probability”
     that the error affected the outcome, or whether “the jury would have returned the same
     verdict beyond a reasonable doubt.” Eldridge, 2 F.4th at 39 n.16 (quotation marks omitted).
     As the panel explained, there does not appear to be “an appreciable different between these
     standards, in practice, as ‘a reasonable probability’ that the error affected the outcome of the
     trial would seem to encompass whether a jury could have formed ‘reasonable doubts’
     absent the error.” Id.
                                                   40
     15-3807-cr (L)
     United States v. Laurent

 1          Because Count Three predicated the firearms crime on both the RICO

 2   conspiracy charge in Count Two and the substantive RICO charge in Count

 3   One, any error in allowing the jury to consider the RICO conspiracy a crime

 4   of violence would not have affected Defendants’ substantial rights and the

 5   fairness, integrity, and public reputation of the judicial proceedings if we can

 6   be confident that the jury would have convicted them on Count Three even if

 7   that error had not been committed. Whether we can have such confidence

 8   depends in turn on whether (i) it was not error to allow the jury to find that

 9   the substantive RICO violation charged in Count One was a crime of violence

10   satisfying the requirements of § 924(c), and (ii) we can be confident, based on

11   the verdict returned by the jury, that the jury would have found Defendants

12   guilty on Count Three if properly instructed that that finding could be based

13   only on Defendants’ use of a firearm during and in relation to committing

14   crimes of violence charged as RICO predicates in Count One.

15          As to point (i), we conclude that the district court did not err in

16   instructing the jury that a substantive RICO violation can be a crime of

17   violence for the purpose of § 924(c). In United States v. Ivezaj, 568 F.3d 88 (2d

18   Cir. 2009), we applied what we then characterized as the “categorical


                                             41
     15-3807-cr (L)
     United States v. Laurent

 1   approach” to determine whether a substantive RICO offense was a “crime of

 2   violence” for purposes of § 924(c). We rejected the argument, also made by

 3   the defendants, that, because a violation of RICO can be predicated on

 4   racketeering acts of a nonviolent nature, 11 a substantive RICO violation

 5   cannot be a “crime of violence.” Id. at 95. We held that, “[b]ecause

 6   racketeering offenses hinge on the predicate offenses comprising the pattern

 7   of racketeering activity, we look to the predicate offenses to determine

 8   whether a crime of violence is charged.” Id. at 96. Although the Ivezaj opinion

 9   said it was applying the categorical approach, its analysis in fact was much

10   closer to the modified categorical approach, insofar as the court held that

11   determining whether a substantive RICO conviction is a “crime of violence”

12   requires looking to the particular predicate racketeering acts underlying the

13   conviction. Id.

14          The defendants argue that, after Davis, Ivezaj’s approach is no longer

15   good law. We disagree. While recognizing that the Supreme Court has not

16   ruled on whether a substantive RICO offense is a crime of violence when

17   predicated on at least one violent racketeering act, we see nothing in Davis


     11For example, 18 U.S.C. § 1961 defines “racketeering activity” to include such nonviolent
     acts as fraud, “gambling” and “bribery.”
                                                  42
     15-3807-cr (L)
     United States v. Laurent

 1   that suggests, much less compels, a rejection of our Ivezaj analysis.

 2   Furthermore, the Supreme Court has repeatedly suggested that, when a

 3   statute is divisible in that it offers alternative possibilities for determining

 4   guilt, some of which are crimes of violence, some not, the court may consult

 5   such sources as the indictment and the plea allocution or the jury charge to

 6   determine whether the defendant was charged and convicted under the

 7   branch of the statute that qualifies as a crime of violence. See Descamps, 570

 8   U.S. at 257; Gray v. United States, 980 F.3d 264, 266 (2d Cir. 2020). Unless the

 9   Supreme Court abandons the suggestions it made in these cases, we see no

10   reason why RICO would not qualify for such an approach, deeming it a crime

11   of violence when the defendant is charged under a predicate that is a crime of

12   violence but not a crime of violence when the RICO charge is based on non-

13   violent predicates.

14          We do not read the Ivezaj precedent as requiring two violent predicates.

15   We see nothing in any of the pertinent statutes or judicial rulings that would

16   require two violent predicates. If one of the two racketeering acts required for

17   a substantive RICO violation conforms to the definition of a crime of violence,




                                              43
     15-3807-cr (L)
     United States v. Laurent

 1   we see no reason why the RICO violation would not qualify as a crime of

 2   violence.

 3          This conclusion is compatible with our recent holding in United States v.

 4   Martinez. In that case, we held post-Davis that it was not plain error for a

 5   district court to have accepted a guilty plea to a violation of § 924(c)

 6   predicated on one substantive RICO conviction based in part on a predicate

 7   act that was a violent crime. Martinez, 991 F.3d at 359. 12 In fact, the Martinez

 8   court went further, holding that, even though Ivezaj had involved a

 9   substantive RICO violation with two violent predicates, it was not plain error

10   for the district court to find that a substantive RICO violation was a crime of

11   violence where one of its predicate racketeering acts was a crime of violence.

12   Martinez, 991 F.3d at 356 (“[T]he reasoning of Ivezaj arguably supports a


     12 Our ruling differs from the ruling in Martinez in that the Martinez court found only that
     reliance on Ivezaj after Davis was not plain error, deeming it unnecessary to decide whether it
     was error at all to base a § 924(c) conviction on a substantive RICO charge. The opinion
     noted that, although § 924(c) sentences are by definition consecutive, Martinez’s § 924(c)
     sentence had not added to the duration of his incarceration. That was because, following a
     negotiated plea agreement based on the defendant’s total time of imprisonment, the
     sentencing court had determined the duration of the underlying predicate sentence so as to
     achieve the agreed total period of imprisonment after adding the mandatory consecutive
     sentence. It was clear that if a conviction under § 924(c) had been unavailable, the district
     court would have increased the duration of the sentence on the predicate count to achieve
     the same result. As a result, we could conclude in Martinez that the § 924(c) conviction, even
     if unlawful, did not affect substantial rights. We could not reach the same conclusion on this
     record.


                                                   44
     15-3807-cr (L)
     United States v. Laurent

 1   conclusion that a RICO offense predicated on a pattern of racketeering that

 2   included one crime of violence would be a crime of violence under

 3   § 924(c).”).We noted in Martinez that applying a modified categorical

 4   approach to a substantive RICO conviction makes good sense given that (1)

 5   RICO requires that the specific crimes constituting the “pattern” of the

 6   racketeering enterprise be identified in the charging instrument and proven

 7   beyond a reasonable doubt, and (2) sets forth distinct penalties for different

 8   categories of underlying violations. Martinez, 991 F.3d at 356-57.

 9          As in Martinez, the substantive racketeering charges here were

10   predicated on at least one crime of violence. In Ashburn’s case, Racketeering

11   Act Two supporting Count One alleged murder. For Laurent, the

12   Racketeering Acts alleged in Count One included a murder (Racketeering Act

13   Four), an attempted murder (Racketeering Act Seven), and multiple robberies

14   (Racketeering Acts Six, Eight, and Nine). The Count One Racketeering Acts

15   alleged against Merritt included two robberies (Racketeering Acts Ten and

16   Eleven), and an attempted robbery resulting in felony murder (Racketeering

17   Act Twelve). United States v. Ashburn (No. 11-CR-303 NGG), ECF 454.




                                            45
     15-3807-cr (L)
     United States v. Laurent

 1          Having concluded that the district court did not err in allowing the jury

 2   to find that a substantive RICO violation served as a crime of violence, we

 3   next turn to whether we can be confident that the jury’s guilty verdicts on the

 4   § 924(c) counts were based on findings of fact that ensured that the jury

 5   would have found each defendant guilty on Count Three had the district

 6   court instructed that a conviction on a § 924(c) count could be based only on

 7   Count One (and not on Count Two).

 8          The district court instructed the jury that, in order to establish guilt on

 9   Count Three, the Government must prove two elements beyond a reasonable

10   doubt: (1) “that the defendant . . . committed a crime of violence” and (2)

11   “that the defendant either knowingly and intentionally used or carried a

12   firearm during and in relation to the commission of the crime of violence, or

13   knowingly and intentionally possessed a firearm in furtherance of that crime,

14   or aided and abetted another person in doing so.” Final Jury Instructions at

15   70, United States v. Ashburn (No. 11-CR-303 NGG), ECF 425.

16                 1.      Ashburn’s Count Three Conviction

17          Turning first to Ashburn’s case, we can deduce that the jury found both

18   of the elements necessary to convict on Count Three predicated on the



                                              46
     15-3807-cr (L)
     United States v. Laurent

 1   substantive RICO charge. The jury found Ashburn guilty of the murder of

 2   Courtney Robinson in rendering its verdict on Count One. In addition, the

 3   jury found Ashburn guilty of Count Four, which charged Ashburn with the

 4   same murder of Courtney Robinson in-aid-of racketeering. Robinson’s

 5   murder was indisputably committed with a firearm, and the only pertinent

 6   evidence was the testimony of Coretta Thompson and Kevin Bell that during

 7   the fight with Robinson, who was slashing at Six Tres with a liquor bottle,

 8   Ashburn ran from the fight in the hallway outside Thompson’s apartment to

 9   a room next to the stairwell where the Six Tre had guns and ran back hiding a

10   gun under the sleeve of his hoodie seconds before Robinson was shot at point

11   blank range. We thus know that the jury found facts constituting most of the

12   elements of the crime charged in Count Three, including that Ashburn

13   committed the crime of violence in the murder of Courtney Robinson, and

14   that that crime was committed by the use of a firearm.

15          Furthermore, while the jury’s verdict does not demonstrate with

16   certainty that the jury found that Ashburn “used or carried a firearm during

17   and in relation to the commission of the crime of violence” or “possessed a

18   firearm in furtherance of that crime,” the jury verdict together with the


                                            47
     15-3807-cr (L)
     United States v. Laurent

 1   evidence gives a very high degree of confidence that the jury so found. The

 2   apparent reason that Ashburn, accompanied by other Six Tres, ran away from

 3   the fight with Robinson to a room on the landing near the stairwell and then

 4   ran back was to get a gun for use in the fight with Robinson. It is difficult to

 5   posit a plausible theory on which the jury could have concluded beyond a

 6   reasonable doubt (as it did) that Ashburn was guilty of murdering Robinson

 7   in connection with his membership in the Six Tre without crediting Bell’s

 8   testimony that Ashburn carried a gun in connection with that murder. We can

 9   thus be confident that, had the jury been instructed that it could base the

10   § 924(c) charge only on Ashburn’s substantive RICO offense, it would still

11   have found Ashburn’s guilt. Because the district court’s Yates error did not

12   affect Ashburn’s substantial rights, we affirm Ashburn’s Count Three

13   conviction.

14                 2.      Laurent’s Count Three Conviction

15          We can similarly conclude that Laurent’s substantial rights were not

16   affected by the Yates error. The jury found that Racketeering Act Four, the

17   murder of Brent Duncan, was proved as to Laurent. The jury also found

18   Laurent guilty of Count Five, which charged the murder of Duncan “for the



                                             48
     15-3807-cr (L)
     United States v. Laurent

 1   purpose of maintaining and increasing his position in the Six Tre Folk

 2   Nation.”

 3          The jury thus necessarily found that Laurent intended that Duncan be

 4   killed. As with the murder of Robinson, it is undisputed that Duncan was

 5   killed by a gun. The jury also heard eyewitness testimony from a cooperating

 6   witness, Joelle Mitchell, who stated that he observed a “little commotion

 7   between [Laurent] and this other guy.” Merritt App’x at 1087. Mitchell

 8   testified that, following the “commotion,” he watched as the individual got

 9   into a car and Laurent ran after him, firing shots. 13 Finally, the jury heard that

10   police later recovered a handgun from Laurent’s room, and a forensics

11   ballistics analysis showed that the bullets fired from the gun matched those

12   recovered from the scene of the Duncan murder. Thus, as with Ashburn, the

13   jury’s findings, combined with the overwhelming evidence that Laurent used

14   a firearm in the commission of the murder, give us a high degree of

15   confidence that a properly instructed jury would have found Laurent guilty

16   of Count Three, based on Racketeering Act Four under Count One.

17   Accordingly, we affirm Laurent’s Count Three conviction.


      While Mitchell did not identify Duncan as “this other guy,” the date, location, and vehicle
     13

     model leave little room for doubt that Duncan was the individual he described.
                                                  49
     15-3807-cr (L)
     United States v. Laurent

 1                 3.      Merritt’s Count Three Conviction

 2          We cannot be similarly confident that a properly instructed jury would

 3   have convicted Merritt on Count Three. The jury found that Merritt had

 4   committed four racketeering predicates that were charged under Count One.

 5   The jury may have based its Count Three § 924(c) conviction on Racketeering

 6   Act One, the conspiracy to murder Crips, which involved the use of guns.

 7   However, as noted above, conspiracy is not a crime of violence for purposes

 8   of § 924(c). United States v. Barrett, 937 F.3d 126, 130 (2d Cir. 2019). And we

 9   cannot be confident that the jury would have based a § 924(c) conviction on

10   any of the remaining predicates. The jury found Racketeering Acts Ten and

11   Eleven proved as to Merritt—the state law robberies of Keith Benjamin and

12   Kareem Clarke, respectively. In both of those robberies, Merritt or an

13   accomplice threatened to shoot the victim or gestured as if he had a gun in his

14   pocket. However, the government cites no evidence that Merritt actually had

15   a gun. Therefore, we cannot find that the jury would have based its Count

16   Three conviction on either of these predicate acts.

17          The jury also found Racketeering Act Twelve proved as to Merritt in all

18   three sub-parts—robbery conspiracy, attempted robbery, and the murder of



                                             50
     15-3807-cr (L)
     United States v. Laurent

 1   Dasta James, which was committed with a firearm. The jury also convicted

 2   Merritt on Count Twelve, which charged the same attempted robbery of

 3   James. Hypothetically, the jury could have based a Count Three conviction on

 4   Merritt’s participation in that robbery. However, Count Thirteen charged

 5   Merritt under § 924(c) with using, carrying, or possessing a firearm during

 6   and in furtherance of the same attempted robbery, and the jury acquitted

 7   Merritt on that charge. The most plausible inference from that pattern of

 8   verdicts is that the jury found that Merritt committed the robbery but that the

 9   government had failed to prove his use, carriage, or possession of a firearm.

10   We cannot conclude that a properly instructed jury would have found Merritt

11   guilty of the § 924(c) charge based on any of the qualifying racketeering acts.

12          Accordingly, for Ashburn and Laurent, we confidently conclude that

13   the jury would have convicted them of Count Three if properly instructed

14   that the § 924(c) charge could be predicated only on Count One and not on

15   Count Two. The Yates error did not affect the substantial rights of Ashburn or

16   Laurent. As for Merritt, however, we cannot be confident that the jury would

17   have found him guilty of Count Three if properly instructed. We therefore

18   affirm Ashburn’s and Laurent’s Count Three convictions, but because the


                                            51
    15-3807-cr (L)
    United States v. Laurent

1   error affected Merritt’s substantial rights, we must vacate his Count Three

2   conviction. 14

3          B.   Count Seven — Firearms Violation Predicated on Assault with a
4          Dangerous Weapon in Aid of Racketeering
5
6          Count Seven charged Laurent under 18 U.S.C. § 924(c)(1)(A)(ii) with

7   having “use[d] and car[ried] a firearm during and in relation to a crime of

8   violence, to wit: the crime charged in Count Six.” Count Six, in turn, charged



    14 We remand his case to allow the district court to revise the terms of his sentence in the
    event that the district court concludes that the elimination of the consecutive ten years of
    imprisonment that the district court added for the Count Three conviction requires
    adjustment of the sentences in order to produce a sentence that meets the purposes of
    sentencing. See 18 U.S.C. § 3553(a). Especially as it appears highly unlikely that the
    government will seek to retry Merritt on Count Three, we need not decide now whether
    such retrial would be permissible. The issue has not been briefed. There is a substantial
    argument that retrial should be barred by the rule of double jeopardy. Each of the four
    predicate racketeering acts to Count One on which a Count Three conviction would have
    been tried appears to have been concluded in Merritt’s favor. As for Racketeering Act One,
    conspiracy to murder Crips, a conspiracy cannot qualify as a crime of violence. As for
    Racketeering Acts Ten and Eleven, involving the robberies of Keith Benjamin and Kareem
    Clarke, the government has failed to point us to evidence that would support the necessary
    finding that Merritt used or carried a firearm during and in furtherance of these crimes. If
    the government failed to introduce legally sufficient evidence of this element at trial, the
    Double Jeopardy rule denies the government a second opportunity to produce the evidence
    it failed to adduce at the first trial. As for Racketeering Act Twelve, alleging the robbery,
    attempted robbery, and murder of Dasta James, the jury’s acquittal of Merritt on Count
    Thirteen (which charged the use of a firearm in connection with the same attempted robbery
    charged in that Racketeering Act) would appear to preclude retrial of Count Three to the
    extent predicated on that crime. Because the parties have not briefed the question whether
    our ruling should be to vacate the Count Three conviction with leave to retry that Count or
    to reverse the conviction with prejudice, as well as because it appears highly unlikely that
    the government will seek a retrial of Count Three, we make no ruling on the question. In the
    unlikely event that the government seeks a retrial and the defendant asserts the defense of
    double jeopardy, the district court can decide the issue in the first instance at that time.
                                                 52
     15-3807-cr (L)
     United States v. Laurent

 1   Laurent with having “assault[ed] an individual . . . with a dangerous weapon,

 2   to wit: a firearm, in violation of New York Penal Law §§ 120.05(2) and 20.00,

 3   all in violation of 18 U.S.C. §§ 1959(a)(3) and 3551 et seq. The referenced New

 4   York assault statute, which is alleged in the charge to be a crime of violence,

 5   provides that a person commits assault in the second degree when “[w]ith

 6   intent to cause physical injury to another person, he causes such injury to

 7   such person or to a third person by means of a deadly weapon or a dangerous

 8   instrument.”

 9          Laurent contends that the crime defined in that New York statute does

10   not require the force necessary to qualify as a “crime of violence” under the

11   elements clause and is therefore not categorically a crime of violence because

12   it can be committed indirectly, for example, through poisoning, without

13   employing force.

14          We reject his argument. In United States v. Walker, we held that

15   attempted assault under N.Y.P.L. § 120.05(2) necessarily and categorically

16   requires the use of “physical force,” and therefore qualifies as a “violent

17   felony” under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(i)

18   (“ACCA”). 442 F.3d 787, 788-89 (2d Cir. 2006) (per curiam). The ACCA’s


                                            53
     15-3807-cr (L)
     United States v. Laurent

 1   definition of “violent felony” under § 924(e)(2)(B)(i) is identical, in relevant

 2   part, to the definition of “crime of violence” under § 924(c)(3)(A), at issue

 3   here. Cf. United States v. Walker, 595 F.3d 441, 443 n.1 (2d Cir. 2010) (“Walker

 4   II”) (holding that authority interpreting § 924(e)(2)(B) is persuasive in

 5   interpreting similarly worded definition of “crime of violence” under the

 6   United States Sentencing Guidelines). In analogous contexts, we have rejected

 7   a similar argument that an offense is not categorically violent because it can

 8   be accomplished through indirect means. See United States v. Hill, 890 F.3d 51,

 9   59 (2d Cir. 2018) (holding that “physical force ‘encompasses even its indirect

10   application,’ as when a battery is committed by administering a poison”

11   (quoting United States v. Castleman, 572 U.S. 157, 170 (2014))); see also

12   Villanueva v. United States, 893 F.3d 123, 130 (2d Cir. 2018) (rejecting the

13   argument that Connecticut’s first-degree assault statute is not categorically

14   violent because it can be committed using a poisonous substance). The fact

15   that Laurent’s offense could be committed indirectly does not preclude its

16   serving as a violent crime predicate for a § 924(c) conviction. We affirm

17   Laurent’s conviction on Count Seven.




                                             54
     15-3807-cr (L)
     United States v. Laurent

 1          C.  Count Ten — Firearms Violation Predicated on Conspiracy to
 2          Commit Hobbs Act Robbery
 3
 4          Count Ten charged Laurent under § 924(c) with having used and

 5   carried “one or more firearms during and in relation to a crime of violence, to

 6   wit: the crime charged in Count Nine. Count Nine, in turn, charged that

 7   Laurent did “conspire to obstruct, delay and affect commerce . . . by robbery .

 8   . . .,” in violation of the Hobbs Act, 18 U.S.C. § 1951(a). The robberies in

 9   question were those described above, which served as predicate racketeering

10   acts under Counts One and Two.

11          Laurent contends that conspiracy to violate the Hobbs Act by robbery is

12   not categorically a crime of violence under the elements clause, regardless of

13   the use of violence in carrying out the objectives of the conspiracy, because

14   the crime of conspiracy, which consists essentially of reaching an agreement

15   with illegal objectives, can be accomplished without use of force.

16   § 924(c)(3)(A). In United States v. Barrett, this Court determined (following the

17   Supreme Court’s decision in Davis) that Hobbs Act robbery conspiracy is not

18   a crime of violence as defined by 18 U.S.C. § 924(c)(3)(A). 937 F.3d at 130. As

19   the government concedes, Barrett controls the decision here. Accordingly, we

20   reverse Laurent’s conviction on Count Ten.

                                             55
     15-3807-cr (L)
     United States v. Laurent

 1   III.   Additional Claims of Error

 2          The Defendants raise numerous additional claims of error. We address

 3   each in turn.

 4          A.       Laurent

 5                   1.    Confrontation Clause Claim

 6          Laurent contends that his Confrontation Clause rights were violated

 7   when the district court admitted statements made by Merritt, without his

 8   having the opportunity for cross-examination, and that the court erred by

 9   failing to sever him from a joint trial. His objections relate to statements

10   Merritt made to a police officer following his arrest in the robbery and

11   murder of Dasta James that identified Laurent as James’s killer. While

12   Merritt’s actual statements did identify Laurent as the killer, the statements

13   were not introduced in that form. To ensure compliance with Bruton v. United

14   States, 391 U.S. 123 (1968) and its progeny, the officer who testified to the

15   statements replaced Laurent’s name with neutral phrases, such as “another

16   individual,” and “the other guy.” Laurent was not charged in the robbery or

17   murder of James. He nonetheless contends that it was obvious to the jury that

18   his name was redacted from Merritt’s statements.



                                             56
     15-3807-cr (L)
     United States v. Laurent

 1          We disagree. It was not obvious that Laurent’s name had been redacted

 2   or that Merritt was referring to him. See United States v. Taylor, 745 F.3d 15, 29

 3   (2d Cir. 2014) (finding that it was “obvious” that names had been omitted

 4   where the wording “suffer[ed] from stilted circumlocutions.”). The alterations

 5   were similar to those we have approved in other cases. See id. (collecting cases

 6   approving the use of phrases like “another guy” and “this guy” against

 7   Bruton challenges). Finally, when the redacted statements were admitted, the

 8   district court emphatically instructed the jury that one defendant’s self-

 9   inculpatory statements were not to be considered by the jury as evidence

10   against any co-defendant, further mitigating any prejudicial effect from the

11   properly redacted statements.

12          Nor has Laurent carried his “heavy burden” to show that any prejudice

13   he suffered from a joint trial with Merritt was “so severe that his conviction

14   constituted a miscarriage of justice.” United States v. James, 712 F.3d 79, 104 (2d

15   Cir. 2013) (quoting United States v. Ferguson, 676 F.3d 260, 286-87 (2d Cir.

16   2011)). Rather, the court acted within its discretion to deny his motion to sever

17   the trials in the interest of judicial economy.




                                             57
     15-3807-cr (L)
     United States v. Laurent

 1                  2.      Brady Claim

 2          Laurent also contends that the district court erred in excluding

 3   statements from unavailable witnesses, or alternatively, in denying Laurent’s

 4   request to give a missing witness instruction. At trial, Laurent sought to

 5   introduce police reports reflecting statements made by three witnesses to the

 6   Duncan murder — Louis Ivies, Dwight St. Louis, and Mark Johnson — in

 7   which individuals other than Laurent were identified as the shooter. Laurent

 8   argued that the hearsay statements should have been admitted as a sanction

 9   against the government’s failure to call those witnesses or timely provide

10   contact information for them.

11          The government identified those witnesses and provided their

12   statements to Laurent pursuant to its obligations under Brady v. Maryland, 373

13   U.S. 83 (1963), in 2012, 2013, and January 2015, well before trial commenced in

14   February 2015. 15 United States v. Ashburn, No. 11-cr-303, 2015 WL 5098607, at

15   *42–43 (E.D.N.Y. Aug. 31, 2015). Laurent does not contest the timeliness of the


     15The government initially identified Ivies using a pseudonym but provided his true name
     and last known address to defense counsel in January 2015, nearly four weeks before jury
     selection began. The timing of this disclosure was justified in light of the fact that Ivies was
     a member of the Crips and had been shot by Laurent five times. See United States v.
     Rodriguez, 496 F.3d 221, 228 n.6 (2d Cir 2007) (“We recognize that in many instances the
     Government will have good reason to defer disclosure. . . . In some instances, earlier
     disclosure could put the witness’s life in jeopardy, or risk the destruction of evidence.”).
                                                    58
     15-3807-cr (L)
     United States v. Laurent

 1   provision of the Brady materials, but instead contends that the government

 2   provided the witnesses’ contact information only on the eve of trial after that

 3   information became “stale,” which prevented him from locating the

 4   witnesses. Laurent Br. at 44.

 5          Brady requires that the government disclose evidence that is “favorable

 6   to the accused, either because it is exculpatory, or because it is impeaching.”

 7   Strickler v. Greene, 527 U.S. 263, 281–82 (1999). There is no showing that the

 8   government failed to provide Laurent with all exculpatory information of

 9   which it was aware, in a detailed form. Brady does not impose an affirmative

10   duty on the government to learn and provide to the defendant updated

11   contact information that is unknown to the government relating to witnesses

12   with whom it has not been in contact since the addresses provided to the

13   defendant were valid. The district court did not err in concluding that the

14   government’s Brady disclosures gave Laurent “a reasonable opportunity

15   either to use the evidence in the trial or to use the information to obtain




                                             59
     15-3807-cr (L)
     United States v. Laurent

 1   evidence for use in the trial” and were “sufficiently specific and complete to

 2   be useful.” United States v. Rodriguez, 496 F.3d 221, 226 (2d Cir. 2007). 16

 3          As to Laurent’s claim concerning the missing witness instruction,

 4   because the witnesses were not “peculiarly within [the] power” of the

 5   government to produce, the court did not abuse its discretion in refusing to

 6   give the requested missing witness charge. United States v. Torres, 845 F.2d

 7   1165, 1169 (2d Cir. 1988).

 8                 3.      Fourth Amendment Claim

 9          Laurent contends that the district court erred by admitting a handgun

10   that officers seized from his bedroom without a warrant. On the evening of

11   June 21, 2010, New York police officers responded to a call reporting shots

12   fired at Laurent’s residence. Upon arrival, Officer Hodos spoke with the

13   caller, Siedel Chesney, who reported that approximately five to ten minutes

14   earlier a bullet had come through his wall from the adjacent room, which

15   belonged to Laurent. Officer Hodos found the room locked and entered by




     16Laurent provides no argument as to why the disclosures made by the government —
     which included providing St. Louis’s name nearly three years before trial, and Johnson’s
     and Ivies’ names and last-known addresses several weeks before jury selection even began
     — prevented defense counsel from having a “reasonable opportunity” to locate these
     potential witnesses.
                                                60
     15-3807-cr (L)
     United States v. Laurent

 1   force in order to ascertain whether there was someone injured inside, and to

 2   ensure his own safety. Seeing the room empty, Officer Hodos looked in the

 3   room’s possible hiding spots, including in a closet and under the bed. He

 4   noticed an eight-to-ten-inch slit, which contained a gun, in the uncovered box

 5   spring. Police officers collected the gun (which was discovered to be loaded)

 6   and, later, ballistics testing matched it to bullets that were used in the murder

 7   of Brent Duncan.

 8          The Fourth Amendment does not require law enforcement to obtain a

 9   warrant to search a home if “exigent circumstances” exist, including the need

10   “to assist persons who are seriously injured or are threatened with imminent

11   injury.” United States v. Caraballo, 831 F.3d 95, 102 (2d Cir. 2016) (quoting Riley

12   v. California, 573 U.S. 373, 402 (2014)). In determining whether exigent

13   circumstances existed, the “core question is whether the facts, as they

14   appeared at the moment of entry, would lead a reasonable, experienced

15   officer to believe that there was an urgent need to render aid or take action.”

16   United States v. Klump, 536 F.3d 113, 117-18 (2d Cir. 2008) (citations and

17   quotation marks omitted). While “the ultimate determination of whether a

18   search was objectively reasonable in light of exigent circumstances is a


                                             61
     15-3807-cr (L)
     United States v. Laurent

 1   question of law reviewed de novo," the district court’s factual determinations

 2   concerning the extent of the exigency are reviewed for clear error. United

 3   States v. Andino, 768 F.3d 94, 98 (2d Cir. 2014).

 4           At the time they entered Laurent’s locked room, the officers knew that

 5   only minutes before a shot had been fired from the locked room into the

 6   neighboring room. The district court did not err, much less clearly err, in

 7   finding that exigency justified the officers’ entry into the room and cursory

 8   investigation of the areas of the room that were out of view, where an injured

 9   person or a person representing a threat of harm could be. Nor is there merit

10   to Laurent’s claim that the district court clearly erred in finding that a firearm

11   located in an eight-to-ten-inch slit in an uncovered box spring was in plain

12   view.

13           B.    Ashburn

14           1. Right to a Public Trial

15           Ashburn contends that he is entitled to a new trial because the court

16   violated his Sixth Amendment “right to a . . . public trial” when it excluded

17   his children from the courtroom during two days of jury deliberations. U.S.

18   Const. amend. VI.


                                              62
     15-3807-cr (L)
     United States v. Laurent

 1          “The exclusion of courtroom observers, especially a defendant’s family

 2   members and friends, even from part of a criminal trial, is not a step to be

 3   taken lightly.” English v. Artuz, 164 F.3d 105, 108 (2d Cir. 1998) (internal

 4   quotation marks omitted). But while the Sixth Amendment creates a

 5   “presumption of openness,” “[t]he public trial guarantee is not absolute.”

 6   United States v. Gupta, 699 F.3d 682, 687 (2d Cir. 2012) (internal quotation

 7   marks omitted). Rather, a “partial” courtroom closure may be justified by a

 8   “substantial reason” to exclude certain members of the public from the

 9   courtroom, as long as the closure is “no broader than necessary,” and the

10   court "considers reasonable alternatives to closing the proceeding" and

11   “makes findings adequate to support the closure.” United States v. Smith, 426

12   F.3d 567, 571 (2d Cir. 2005); cf. Waller v. Georgia, 467 U.S. 39, 48 (1984)

13   (creating more stringent test to justify full courtroom closure).

14          Because a violation of the right to a public trial is a structural claim, it is

15   not subject to harmless error review; however, where, as here, the defendant

16   failed to object to the exclusion, we review the claim for plain error. United

17   States v. Gomez, 705 F.3d 68, 75 (2d Cir. 2013).




                                               63
     15-3807-cr (L)
     United States v. Laurent

 1          We need not decide whether it was error to exclude Ashburn’s

 2   children, because any error was not “plain” and did not “seriously affect[] the

 3   fairness, integrity, or public reputation of judicial proceedings.” Id. (internal

 4   quotation marks omitted). The district court explained that it was the court’s

 5   “general rule” to exclude small children from the courtroom during jury

 6   deliberations because the presence of children could “prejudice the jury,” and

 7   offered the alternative of permitting the children to watch the proceedings in

 8   a separate room. Ashburn App’x at 101. Ashburn’s counsel did not object to

 9   that reasoning or the suggested alternative, instead stating only that he had

10   no questions about it.

11          The court’s restriction was narrowly targeted to small children and was

12   in place for only two days of jury deliberations during the three-week trial.

13   While the fact that the excluded observers were Ashburn’s family members

14   heightens our concern, the court’s exclusion did not seriously affect the

15   fairness, integrity, or public reputation of the trial, particularly in light of

16   Ashburn’s acquiescence and the alternative offered sua sponte by the district

17   court. Cf. Gomez, 705 F.3d at 75 (finding no plain error where court excluded

18   defendant's family from entire voir dire process, where error was invited); see


                                              64
     15-3807-cr (L)
     United States v. Laurent

 1   also United States v. Ledee, 762 F.3d 224, 231 (2d Cir. 2014) (stating that “a

 2   district court has the duty to sua sponte consider reasonable alternatives to

 3   closure” but finding no error where court adequately justified closure).

 4          2. Procedural and Substantive Unreasonableness

 5          Ashburn contends that his sentence was procedurally and

 6   substantively unreasonable because the district court failed to adequately

 7   explain its consideration of the sentencing factors specified in 18 U.S.C.

 8   § 3553(c). We disagree.

 9          “[S]ection 3553(c)(2) does not require that a district court refer

10   specifically to every factor in section 3553(a).” United States v. Goffi, 446 F.3d

11   319, 321 (2d Cir. 2006). Rather, “[i]n the absence of record evidence suggesting

12   otherwise, we presume that a district judge has faithfully discharged [the]

13   duty to consider all § 3553(a) factors when imposing sentence.” United States

14   v. Cheverie, 186 F. App’x 77, 78 (2d Cir. 2006). Here, the district court explicitly

15   considered several factors, including the nature and circumstances of the

16   crime, the seriousness of the offense, and the need to protect the public. The

17   court also noted that life imprisonment was mandated on Count Four.

18   Weighing these factors, the court sentenced Ashburn to life in prison on


                                              65
     15-3807-cr (L)
     United States v. Laurent

 1   Counts One and Two, to run concurrently with one another; life in prison

 2   without the possibility of release on Count Four, to run consecutively to

 3   Counts One and Two; and ten years in prison on Count Three (which we now

 4   vacate), to run consecutively to Counts One, Two, and Four. While these

 5   sentences are undoubtedly severe, we cannot say that the crimes for which

 6   Ashburn was convicted do not warrant sentences of such severity. We

 7   perceive no error and reject Ashburn’s claim.

 8          C.     Merritt

 9          Merritt contends that the ineffective assistance of his trial counsel

10   requires vacatur of his convictions. He contends his counsel was

11   “unprofessional and obnoxious” and that his counsel violated his professional

12   responsibilities by engaging in “cryptic” and ineffective motion practice.

13   Merritt Br. 35. Although on rare occasions appellate claims of ineffective

14   assistance of counsel are so clearly meritorious on their face or, more often, so

15   clearly lacking in merit, that they may be assessed on appeal without benefit

16   of district court findings based on an evidentiary record of inquiry into the

17   issue, contentions of this nature generally cannot be assessed without a




                                             66
     15-3807-cr (L)
     United States v. Laurent

 1   factual inquiry. Former counsel, if available, is frequently called on to explain

 2   the criticized conduct.

 3          Because Merritt did not raise these contentions in the district court,

 4   there is no record that would permit them to be assessed on this appeal. We

 5   recognize that these contentions could not, as a practical matter, have been

 6   raised in the district court because throughout the district court proceeding

 7   Merritt was represented by the attorney of whom he now complains. This

 8   does not mean that the claim is forfeited. It means only that the claim is not

 9   amenable to adjudication in this appeal and must be raised in the district

10   court by collateral attack – normally a motion under 28 U.S.C. § 2255. Appeal

11   will lie from the district court’s ruling on such a motion.

12          Because the contentions were not raised in the district court

13   proceedings and consequently there is no district court record for us to

14   review, we will not adjudicate these claims of ineffective assistance of counsel

15   claims on this appeal. 17 Merritt is free to raise them in the district court

16   through a motion under § 2255.



     17In declining to adjudicate claims of ineffective assistance of counsel that were not raised in
     the district court, appellate courts sometimes attribute that decision to the court’s
     preference, sometimes saying that the court has an “aversion” to adjudicating claims of


                                                   67
    15-3807-cr (L)
    United States v. Laurent

1                                         CONCLUSION

2          For the foregoing reasons, 1) the conviction of Trevelle Merritt on

3   Count Three is VACATED; we REMAND to the district court to decide

4   whether to vacate his sentences on the counts here affirmed and resentence

5   him in view of the elimination of the Count Three sentence; 2) the conviction

6   of Jamal Laurent on Count Ten and its attendant sentence is REVERSED and

7   that count is DISMISSED with prejudice, and 3) in all other respects, the

8   judgments of conviction are AFFIRMED.




    ineffective assistance of counsel on direct appeal from the conviction. We believe such
    language does not correctly explain why such claims are generally not heard on direct
    appeal but serves rather as a surrogate locution for the more complex explanation that the
    absence of a district court record makes consideration on appeal at least impractical and
    often impossible. Furthermore, on the relatively rare occasions when the criticized trial
    counsel was relieved during the district court process and the successor counsel raised the
    claim of the predecessor’s ineffective representation in the district court, so that there would
    be a trial record supporting appellate adjudication, a court of appeals would have no reason
    to decline to adjudicate the claim on direct appeal. We clarify that our decision not to
    consider these claims on this appeal is because of the absence of a record to review and not
    because of personal preferences. While the Supreme Court is vested with discretion to
    decide, in granting or denying writs of certiorari, what cases and issues it will review, an
    inferior court my not decline to decide an issue that is properly raised before it simply
    because it prefers not to.
                                                  68